DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 13, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,962,670 (hereinafter “Labora”), embodiment of figure 3.
Regarding claim 1 Labora discloses a hoist, comprising:
a torque tube (1’) defining a longitudinal axis (LA see annotated figure below) and having a radially outer surface (OS); 

    PNG
    media_image1.png
    318
    671
    media_image1.png
    Greyscale

Labora, annotated Figure 1
a cable drum (4) having a radially inner surface (IS); and
a bar spline (6) disposed radially outward of the torque tube (1’) and radially inward of the cable drum (4) and configured to transfer a torque from the torque tube (1’) to the cable drum (4).
Regarding claim 13 Labora discloses a method of hoisting a cable, comprising:
engaging a radially outer surface (OS, see above annotated figure) of a torque tube (1’) with a radially inner surface (IS) of a cable drum (4) using a bar spline (6) disposed radially outward of the torque tube (1’) and radially inward of the cable drum (4); and
transferring a torque from the torque tube (1’) to the cable drum (4) via the bar spline (6) to wind or unwind the cable disposed about the cable drum (4).
Regarding claim 18 Labora discloses a rescue hoist, comprising:
a torque tube (1’) defining a longitudinal axis (LA, see above annotated figure) and having a radially outer surface (OS); 
a cable drum (4) having a radially inner surface (IS);

a level wind mechanism (7-9) configured to translate the cable drum (4) back and forth with respect to the longitudinal axis (LA).

Regarding claim 2 Labora discloses the above hoist, and further discloses wherein the bar spline (6) includes a mount (material directly around spline 6) attached (at least indirectly) to the radially outer surface (OS) of the torque tube (1’).
Regarding claim 3 Labora discloses the above hoist, and further discloses wherein the bar spline (6) includes a race surface (RA, see below) disposed at the radially inner surface (IS) of the cable drum (4).

    PNG
    media_image2.png
    319
    477
    media_image2.png
    Greyscale

claim 4 Labora discloses the above hoist, and further discloses wherein the bar spline (6) includes a rod (R; see annotated figure above) extending parallel to the longitudinal axis (LA).
Regarding claim 6 Labora discloses the above hoist, and further discloses wherein the bar spline (6) includes a rod (R, above) secured to a mount (i.e. material directly around spline) attached to the radially inner surface (IS) of the cable drum (4).
Regarding claim 7 Labora discloses the above hoist, and further discloses wherein the radially outer surface (OS) of the torque tube (1’) includes a race surface (RA, above) configured to slidably engage the rod (R, above).
Regarding claim 19 Labora discloses the above rescue hoist, and further discloses wherein the bar spline (6) includes a rod (R, above) secured to a mount (i.e. material directly around spline) attached to at least one of the radially outer surface (OS) of the torque tube (1’) and the radially inner surface (IS) of the cable drum (4).
Regarding claim 20 Labora discloses the above rescue hoist, and further discloses wherein at least one of the radially outer surface (OS) of the torque tube (1’) and the radially inner surface (IS) of the cable drum (4) includes a race surface (RA, above) configured to slidably engage the rod (R, above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Labora.
Regarding claim 5 Labora discloses the above hoist, including the bar spline (6) of the torque tube (1’) and the race surface (RA, above) at the radially inner surface (IS) of the cable drum (4).  Labora fails to disclose a plurality of bar splines and race surfaces spaced circumferentially about the respective surfaces.  This appears to be no more than duplication of known parts in known ways to accomplish the same function taught by Labora.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the splines and races of Labora to add redundancy and rigidity to the system.

Claims 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Labora in view of US 2,324,329 (hereinafter “Shoffner”).
Regarding claim 8 Labora discloses the above hoist (see claim 1), and further discloses a level wind mechanism (7-9) configured to translate the cable drum (4) back and forth with respect to the longitudinal axis (LA), the level wind mechanism (7-9) including a first screw.  Labora does not teach a second screw.  This is considered an obvious variation in view of Shoffner.  Shoffner teaches a similar screw for a levelwind mechanism.  Shoffner further teaches two screws for a single follower (45, figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to double the number of screws in Labora, as taught by Shoffner, in order to have more redundancy and rigidity in the levelwind.
claim 9 modified Labora discloses the above hoist and further teaches wherein the first screw (Labora 7) and the second screw (as per Shoffner) are secured to the radially outer surface (Labora OS) of the torque tube (Labora 1’) (i.e. via 9).
Regarding claim 10 modified Labora discloses the above hoist and further teaches a follower (Labora 8 as modified per Shoffner 45) threadedly engaged with the first screw (Labora 7) and the second screw (as per Shoffner) and coupled to the radially inner surface (Labora IS) of the cable drum (Labora 4).
Regarding claim 11 modified Labora discloses the above hoist and further teaches wherein the bar spline (Labora 6) includes a rod (Labora R, above) secured to a mount (i.e. material directly around spline) attached to at least one of the radially outer surface (Labora OS) of the torque tube (Labora 1’) and the radially inner surface (Labora IS) of the cable drum (Labora 4).
Regarding claim 12 modified Labora discloses the above hoist and further teaches wherein at least one of the radially outer surface (Labora OS) of the torque tube (Labora 1’) and the radially inner surface (Labora IS) of the cable drum (Labora 4) includes a race surface (Labora RA, above) configured to slidably engage the rod (Labora R, above).
Regarding claim 14 Labora discloses the above method (see claim 13), and further discloses translating the cable drum (4) back and forth with respect to a longitudinal axis (LA) via a level wind mechanism (7-9) having a first screw (7) secured to the radially outer surface (OS) of the torque tube (1’).  Labora does not teach a second screw.  This is considered an obvious variation in view of Shoffner.  Shoffner It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to double the number of screws in Labora, as taught by Shoffner, in order to have more redundancy and rigidity in the levelwind.
Regarding claim 15 modified Labora discloses the above method, and further teaches wherein a follower (Labora 8 as modified per Shoffner 45) is threadedly engaged with the first screw (Labora 7) and the second screw (as per Shoffner) and coupled (at least indirectly) to the radially inner surface (Labora IS) of the cable drum (Labora 4).
Regarding claim 16 modified Labora discloses the above method, and further teaches wherein the bar spline (Labora 6) includes a rod (Labora R, above) secured to a mount (i.e. material directly around spline) attached to at least one of the radially outer surface (Labora OS) of the torque tube (Labora 1’) and the radially inner surface (Labora IS) of the cable drum (Labora 4).
Regarding claim 17 modified Labora discloses the above method, and further teaches wherein at least one of the radially outer surface (Labora OS) of the torque tube (Labora 1’) and the radially inner surface (Labora IS) of the cable drum (Labora 4) includes a race surface (Labora RA, above) configured to slidably engage the rod (Labora R, above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0267503 and US 4,087,060 teach axially shiftable drums which are splined to, and driven by a torque member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/N.L.A/           Examiner, Art Unit 3654            

/SANG K KIM/           Primary Examiner, Art Unit 3654